Title: To George Washington from Samuel Huntington, 24 January 1781
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia January 24. 1781
                        
                        I have been honored with your Letter of 15th Instant.
                        And am directed to acquaint your Excellency that the Line of Conduct you thought proper to adopt on receiving
                            Intelligence of the late Disorders of the non Commissioned Officers & Privates in the Pennsylvania Line, and the
                            Reasons you have assigned for remaining with the Army stationed at & near West Point, meet with the entire
                            Approbation of Congress.
                        Your Excellency’s Sentiments relative to the Subject of removing the french Troops are such as might be
                            expected from the Nature & Circumstances of the Case and seem to have given universal Satisfaction. I have the
                            Honor to be with every Sentiment of Respect your Excellency’s most obedient & most humble Servant
                        
                            Sam. Huntington President
                        
                    